DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.
Applicant’s election without traverse of Group I and Species A, drawn to claims 1-9 and 18-33, in the reply filed on 08/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 27 recite “optionally comprising” this limitation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 18-25, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (A Strategy to Produce High Efficiency, High Stability Perovskite Solar Cells Using Functionalized Ionic Liquid-Dopants).
	Regarding claims 1-9, Zhang discloses a perovskite precursor composition comprising:
	-perovskite precursors (MAPbI3 see pg. 2 Supporting Information, Fabrication Section  in DMSO solvent); and 

    PNG
    media_image1.png
    97
    471
    media_image1.png
    Greyscale
	- a salt of cationic imidazole derivative (CN, 1-cyanomethyl-3-methylimidazolium iodide, pg. 2, Supporting Information, added in at 2%, Supporting Information, Fabrication Section) in which at least one of the two nitrogen atoms in imidazole ring is linked to a carbon chain bearing a cyano group wherein the cationic imidazole derivative has formula (1) 
	


wherein R1 is a C1 alkyl and R2 is —(CH2)— wherein n is 1 and wherein the anion is I- (See Figure below, CN).

    PNG
    media_image2.png
    216
    369
    media_image2.png
    Greyscale




	However, Zhang does not disclose that R2 is —(CH2)— wherein n is 2-4 and wherein the anion is Cl-.
	Zhang discloses that the length of —(CH2)— linkages between the end group and the imidazole group can be adjusted (see Figure below).

    PNG
    media_image3.png
    413
    572
    media_image3.png
    Greyscale




	
	

	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the length of the —(CH2)— linkages between the end group and the imidazole group in the CN ionic liquid of Zhang to be within the range claimed (n=1-6) because Zhang discloses that it is possible and known to adjust linkage lengths for ionic liquids used as an additive for perovskite solar cells.
	However, modified Zhang does not disclose that the CN ionic liquid includes Cl-.
	Zhang discloses ionic liquids which include a cationic component which is a cationic imidazole derivative and discloses that this cationic imidazole derivative can be paired with other anionic halide ions other than iodine, such as chlorine.
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the iodide anionic halide ion in the CN ionic liquid of modified Zhang with a chloride anion because Zhang discloses that a chloride anionic halide can be paired with cationic imidazole derivative in ionic liquids used as an additive for perovskite solar cells.
Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). 
	Regarding claim 18 and 19, modified Zhang discloses all of the claim limitations as set forth above.
	In addition, Zhang discloses providing a perovskite film formed by 
	(a) preparation of a perovskite precursor composition 
	(b) providing a substrate
	(c) formation of a perovskite film on a surface of the substrate (see Supplementary Information, section 2, Formation of the perovskite solar cells).
	Regarding claims 20-25 and 27-32, modified Zhang discloses all of the claim limitations as set forth above.
	In addition, Zhang discloses a perovskite solar cell (see Supplementary Information, section 2, Formation of the perovskite solar cells) comprising:
	(a) a transparent conductive layer (FTO)
	(c) a perovskite film comprising the perovskite precursor composition (see Supplementary Information, section 2, Formation of the perovskite solar cells and rejection of claim 1 above),
	(e) an electrode (80 nm Au electrode), (b) an electron transport layer/hole blocking layer (mesoporous scaffold structure TiO2 form n-i-p or p-i-n depending on direction referenced) and (d) a hole transporting layer/electron blocking layer (Spiro-OMeTAD).
Claim(s) 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (A Strategy to Produce High Efficiency, High Stability Perovskite Solar Cells Using Functionalized Ionic Liquid-Dopants) as applied to claims 1-9, 18-25, and 27-32 above and in further view of Jang (Surface passivation of perovskite film for efficient solar cells).
Regarding claims 26 and 33, modified Zhang discloses all of the claim limitations as set forth above.
However, Zhang does not disclose a PEAI layer which coats the interface between the hole transport layer and the perovskite layer.
Jang discloses that the a PEAI layer on the surface of a perovskite film at the interface between the perovskite film and Spiro-OMeTAD layer passivates perovskites surface defects and improve solar cell efficiency (See Abstract, Fig. 1a, and Design Section).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface between the perovskite and the hole transport layer, Spiro-OMeTAD, of modified Zhang by having a PEAI layer as disclosed by Jang because as Jang discloses this is an appropriate layer for defect passivation in perovskite materials in perovskite solar cells and furthermore because it improves solar cell efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726